DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct Species A-H:
Species A: Implantable medical device embodiment of Fig. 1, where a dielectric 
material is integrated into a header attached to leads (e.g. Claims 3, 7, 8);
Species B: Implantable medical device embodiment of Fig. 2, wherein a dielectric 
material is integrated in the header and located between two electrically conductive structures of the header attached to leads (e.g. Claims 3, 7, 9);
Species C: Implantable medical device embodiment of Fig. 3, wherein here contact 
seals or spacer elements in the header are formed from the dielectric material 
(e.g. Claims 3, 6, 7, 8, 9);
Species D: Implantable medical device embodiment of Fig. 4, wherein adjusting screw 
seals on the header are formed from the dielectric material (e.g. Claims 3, 7);
Species E: Implantable medical device embodiment of Figs. 5, 6A-B, wherein the 
header comprises a region formed out of the dielectric material that is arranged 
between an electrical conductor and a ground plane or connects the two 
elements to one another (e.g. Claims 3, 7, 9);



Species F: Implantable medical device embodiment of Fig. 7, wherein the device is 
leadless and wherein the dielectric material is formed by a portion of a header insert, which portion is arranged between a flange and a bottom side of a mounting plate of an electrode (e.g. Claims 2, 10-12, 15-19);
Species G: Implantable medical device embodiment of Fig. 8, wherein the device is 
leadless and wherein the dielectric material is formed by a portion of a header insert, which portion is arranged between the electrode and tines (e.g. Claims 2, 10, 11, 13, 15-19);
Species H: Implantable medical device embodiment of Fig. 9 wherein the device is 
leadless and wherein the dielectric material is formed by at least a portion of a 
header cap, which portion contacts the tines and the metallic housing (e.g. 
Claims 2, 10, 11, 14-19);

The species are independent or distinct because each of Species A-H are directed to materially different header embodiments for distinct implantable devices. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1, 4, and 5 are generic.

Species A-H are directed to materially different header/implant designs, which would require different search strategies. Furthermore, Prior Art applicable to one Species would likely not be applicable to the other Species due to the distinct subject matter. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA M. BAYS/Examiner, Art Unit 3792